PER CURIAM.
In this appeal from judgment and sentence imposed for trafficking in cocaine, appellant claims, inter alia, that the trial court reversibly erred by allowing the prosecutor to peremptorily backstrike a juror after swearing of the jury panel and after all of the evidence was heard. We agree. See Fla. R.Crim. P. 3.310. We therefore reverse and remand for a new trial and find it unnecessary to address appellant’s remaining claims.
REVERSED; REMANDED FOR NEW TRIAL.
WOLF, C.J., DAVIS and BROWNING, JJ., concur.